Name: Commission Regulation (EEC) No 1245/90 of 8 May 1990 reintroducing the levying of the customs duties applicable to footwear of the CN codes 6404 and 6405 90 10 (order No 10.0680) originating in Thailand, to which the preferential arrangements of Council Regulation (EEC) No 3895/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 121 /20 Official Journal of the European Communities 12. 5. 90 COMMISSION REGULATION (EEC) No 1245/90 of 8 May 1990 reintroducing the levying of the customs duties applicable to footwear of the CN codes 6404 and 6405 90 10 (Order No 10.0680) originating in Thailand, to which the preferential arrangements of Council Regulation (EEC) No 3895/89 apply Whereas, in the case of footwear of the CN codes 6404 and 6405 90 10 (Order No 10.0680), originating in Thai ­ land the individual ceiling amounts to ECU 2 835 000 ; whereas that ceiling was reached on 31 January 1990, by charges of imports into the Community of the products in question originating in Thailand ; whereas, it is appro ­ priate to reintroduce the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff pref ­ erences for 1990 in respect of certain industrial products originating in developing countries ('.),. and in particular Article 9 thereof, Whereas, in pursuance of Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and terri ­ tories concerned may at any time be reintroduced as soon as the individual ceilings in question are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 15 May 1990, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89, shall be reintroduced on imports into the Community of the following products, originating in Thailand : Order No CN code Description 10.0680 6404 Footwear with outer soles of rubber, plastics, leather or composi ­ tion leather, and uppers of textiles materials 6405 90 10 Other footwear, with outer soles of rubber, of plastics, of leather or of composition leather Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 8 May 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 1 .